Title: To Thomas Jefferson from Jeudy de l’Hommande, 31 May 1787
From: l’Hommande, Jeudy de
To: Jefferson, Thomas



Votre Excellence
De L’hotel des armes De L’empire Rue dauphine Ce 31 mai 1787

Le Commerce des Farines, étant une branche de la plus grande importance pour Les Treize Etats unis, Votre Patrie, et le défaut qu’elles ont de ne pas se Conserver dans les Colonies Françoises, Angloises et Espagnolles, étant on ne peut plus prejuciable aux habitans ou Négocians qui en font Commerce: Pourois-Je avoir L’honneur de vous demander, Si vous seriez dans le cas de traiter avec moi du secret et des Moyens de ne fabriquer à l’avenir que des Farines de bonne qualité dans votre Pays, dont Je suis Libre et certain de vous en démontrer toutes les causes, et les Moyens qui S’y opposent, pour en instruire les Fabriquans?
Ne veuillez pas croire, Votre Excellence, que je vous propose un Projet en L’air, et sans avoir une Connoissance exacte des causes qui font que Les farines de France sont superieures aux Votres, de même que de Celles qui font qu’elles ne Se Conservent pas la plupart du temps en mer dans les Vaisseaux, avec les Moyens Physiques d’empêcher à l’avenir qu’elles ne s’y gatent aussi frequemment? Je ne vous parle, Votre Excellence, qu’avec pleine connoissance de cause, et une étude de la Nature dans tous ses Phénomènes depuis trente ans, à qui Je dois ces Lumieres; et vous allez en Juger.
Ayant voyagé en France dans les Pyrenées, La Gascogne, à Bordeaux, et dans tous les lieux de Fabrique D’où on exporte des farines de ce Royaume; ensuite en Angleterre, en Hollande et dans les Colonies françoises, particulierement à St. Domingue où J’ai été dans le Cas d’observer la difference des Climats, et les effets que La Chaleur pouvoit faire sur ce Comestible; Il m’a fallu avoir fait tous ces voyages, vu et observé tous ces differens endroits, en Naturaliste et en Physicien, pour être dans le cas de revéler toutes les Causes qui peuvent nuire à ce genre de fabrication, par L’analogie qu’il y a entre tous les Climats sous les mêmes Latitudes, et la difference qu’il peut y avoir entre un Climat chaud et temperé, et Plus ou moins temperé.

Ainsi, Votre Excellence, Vous pouvez Juger maintenant, Si J’ai L’honneur de vous parler en homme qui n’est pas certain de son fait.
Ne croyez pas cependant que J’en veuille priver ma Patrie. Dieu me preserve de pareils sentimens, mais Comme chaque Pays à ses instructions particulieres à recevoir, Je puis rendre service à toutes les Puissances Maritimes sans Nuire à L’autre en quelque sorte; et d’ailleurs, comme mes Connoissances interessent trop L’humanité pour ne pas les divulguer autant qu’elles le méritent, il est Naturel que J’en tire tout l’avantage possible, pour me dédommager des frais Considerables que mes Voyages m’ont Couté, parce qu’il n’y en a aucune qui voudroit me rembourser toutes les depenses et sacrifices que j’ai faits à ce sujet.
Je suis et serai Prêt d’avoir L’honneur de vous rendre mon respect quand il vous plaira.
Dans cette intention, J’ai L’honneur d’etre avec les Sentimens Les plus distingués, Votre Excellence, Votre très humble et très obéissant Serviteur,

Jeudy De Lhommande

